Case 3:18-cr-00822-GPC Document 41 Filed 12/23/20 PageID.123 Page 1 of 2
 Case 3:18-cr-00822-GPC Document 41 Filed 12/23/20 PageID.124 Page 2 of 2



 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   and foregoing document has been served on December 23, 2020 to all counsel of
 4   record who are deemed to have consented to electronic service via the Court’s
 5   CM/ECF system. Any other counsel of record will be served by electronic mail.
 6
                                           s/ Chelsea W. Curfman
 7                                         Chelsea W. Curfman
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CERTIFICATE OF SERVICE                       Criminal Case No. 18CR0822-GPC
